Citation Nr: 0216497	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  99-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Propriety of reduction of improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in November 2001, the RO's Committee on 
Waivers and Compromises (COWC) determined that S. G., the 
veteran's estranged wife, had not filed a timely request to 
waive recovery of an overpayment to her of an apportionment 
of the veteran's pension.  Because S. G. has not initiated an 
appeal to the Board on the timeliness issue by filing a 
timely notice of disagreement with the RO, that issue is not 
before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.302 (2002)

FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits 
effective April 1, 1992, and pension was paid to him as a 
married veteran with one dependent, his spouse.

2.  In 1995, the veteran's spouse had earned income from 
wages which was not reported to VA.

3.  Effective November 1, 1995, an apportionment of the 
veteran's pension benefits was paid to his spouse, from whom 
he was estranged.

4.  The veteran's spouse's earned income in 1995 was 
countable income to him for the purpose of computing his 
income for VA pension purposes.



CONCLUSION OF LAW

A reduction of improved pension benefits effectuated by the 
RO in August 1998 was proper.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.252, 3.262, 3.273, 3.660 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.   In June 1998, the RO notified the 
veteran that he might request a hearing to present evidence 
or argument on the issue of whether his pension benefits 
should be reduced or terminated by reason of his spouse's 
income.  The veteran did not request a hearing.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A regulation pertaining to dependency, income, and estate for 
pension purposes provides as follows:

    (a) Reduction or discontinuance--(1) General. A veteran, 
surviving spouse or child who is receiving pension must 
notify VA of any material change or expected change in his or 
her income or other circumstances which would affect his or 
her entitlement to receive, or the rate of, the benefit being 
paid. Such notice must be furnished when the recipient 
acquires knowledge that he or she will begin to receive 
additional income or when his or her marital or dependency 
status changes. In pension claims subject to 38 C.F.R. 
§ 3.252(b) or § 3.274, notice must be furnished of any 
material increase in corpus of the estate or net worth.
    (2) Effective dates. Where reduction or discontinuance of 
a running award 
of improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  See 38 C.F.R. § 3.660(a)(1)(2) (2002).

Pension is not payable to a veteran, surviving spouse, or 
child whose annual income exceeds the limitations set forth 
in 38 U.S.C. §§ 1521, 1541, or 1542.  Where a veteran and 
spouse are living together, the separate income of the spouse 
will be considered as the veteran's income as provided in 
38 C.F.R. § 3.262(b).  Payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as provided in 38 C.F.R. 
§ 3.260.  For the purpose of determining eligibility for 
improved pension, the pension rates provided by 38 U.S.C. 
§ 1521(c) may be authorized for a married veteran if he or 
she is living with or, if estranged, is reasonably 
contributing to the support of his or her spouse.  The 
determination of "reasonable" contribution will be based on 
all the circumstances of the case, considering the income and 
estate of the veteran and the separate income and estate of 
the spouse.  Apportionment of the veteran's pension under 
38 C.F.R. § 3.451 meets the requirement of reasonable 
contribution.  See 38 C.F.R. § 3.252(b)(c)(d) (2002). 

A regulation pertaining to evaluation of income for pension 
purposes provides as follows:

    (a) Total income. All income from sources such as wages, 
salaries, earnings, bonuses from employers, income from a 
business or profession or from investments or rents as well 
as the fair value of personal services, goods or room and 
board received in lieu thereof will be included.
    (b) Income of spouse. Income of the spouse will be 
determined under 
the rules applicable to income of the claimant.  See 
38 C.F.R. § 3.262(a)(b) (2002).

A regulation pertaining to pension rate computation provides 
that, whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  See 
38 C.F.R. § 3.273(b)(2) (2002). 

In the instant case, the record reveals that, after the 
veteran suffered a cerebral infarction resulting in right-
sided paralysis, he was found to be medically eligible for 
non-service connected improved pension benefits and special 
monthly pension based on a need for regular aid and 
attendance by a rating decision in July 1991.  At that time, 
the veteran was residing with his mother.  In December 1991, 
a VA field investigator reported that the veteran and S. G., 
his wife, had resumed living together.  In January 1992, the 
RO denied entitlement to pension on the basis that the income 
of the veteran from Social Security and the income of his 
spouse from Supplemental Security Income payments exceeded 
the income limit for a veteran with one dependent.  After the 
veteran's spouse left her employment, an award of pension in 
the amount of $396 per month was granted effective April 1, 
1992.  The veteran's pension payment was increased to $408 
per month effective December 1, 1992.  In November 1983, on 
an Improved Pension Eligibility Verification Report, the 
veteran's spouse reported that the veteran was living with 
his mother.  The veteran's monthly pension payment, including 
benefits for his spouse, was increased to $439 effective 
April 1, 1994, and to $442 effective December 1, 1994.  In 
August 1995, S. G., the veteran's spouse, who was living 
apart from the veteran, requested an apportionment of his 
pension benefits.  In November 1995, the RO granted an 
apportionment of $207 per month to S. G.  

In June 1998, the RO notified the veteran that: it was 
proposed to reduce or terminate his VA benefits effective 
February 1, 1995, because his estranged spouse S. G. had 
verified that she had received wages in 1995 of $585, which 
was not reported to VA as income in 1995; although he and S. 
G. were separated, her income had to be counted for the 
purpose of his pension computation because he contributed to 
her support; and the adjustment would result in an 
overpayment.  In August 1998, the RO notified the veteran 
that final action had been taken to adjust his pension 
benefits as follows: to $394 per month as of February 1, 
1995; to $406 as of December 1, 1995; to $455 as of February 
1, 1996; to $468 as of December 1, 1996; and to $478 as of 
December 1, 1997.

In a statement received in September 1998, the veteran said 
that he was living in Oklahoma and his estranged spouse was 
living in Colorado.  In December 1998, the veteran requested 
that S. G., his estranged spouse, be removed as a dependent 
on his pension award.

In January 1999, the RO's COWC determined that the earned 
income of S. G. in 1995, which was not counted in the 
veteran's income for that year, created an overpayment of 
$316 in pension to the veteran.  Because the veteran was not 
at fault in the creation of the debt and because it would be 
a financial hardship for him to repay the debt, the COWC 
granted a request by the veteran to waive recovery of the 
overpayment.

The veteran's representative has argued that the veteran's 
pension benefits should not have been reduced because, in 
1995, S. G. was not living in the same household as the 
veteran and, for that reason, her earned income should not 
have been counted in the computation of the veteran's income 
for that year.  However, by regulation, the apportionment of 
the veteran's pension benefits which S. G. received effective 
November 1, 1995, constituted a reasonable contribution by 
the veteran to the support of his estranged spouse which 
entitled him to a higher rate of pension, see 38 C.F.R. 
§ 3.252(d) (2002), and the veteran's spouse's income had to 
be counted as income to him for the year in question, see 
38 C.F.R. § 3.262(a)(b) (2002).  For these reasons, the Board 
must find that the reduction of the veteran's pension 
benefits due to the unreported wage income of his spouse was 
proper.  38 C.F.R. §§ 3.252, 3.262, 3.273, 3.660 (2002).  
Therefore, the rate of pension payable to the veteran prior 
to the reduction will not be restored.  The veteran's 
representative has stated that the matter is moot because 
recovery of the overpayment was waived.  The Board notes 
that, while recovery of the overpayment has been waived, the 
waiver does not provide a basis to find the reduction of the 
rate of pension in this case to have been improper.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

A reduction of improved pension benefits not having been 
improper, the appeal is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

